Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Yu et al. discloses a device that upon which substrate vias have been formed, a first metallization structure is formed over the interconnect structure in order to interconnect the functional dies without singulating the functional dies from each other, the first metallization structure provides local interconnects between the functional dies, the intermediate devices, and/or the through substrate vias and provides the functional dies and/or the through substrate vias electrical connectivity to overlying structures, however, Yu fails to teach a system for interconnecting a plurality of functional dies on a single substrate that comprises a plurality of global links in the substrate, a plurality of local links in the substrate, and a plurality of utility dies on the substrate, each of the utility dies is connected to at least one of the global links, the utility dies are configured to communicate with one another through the global links, each of the utility dies is connected to at least one of the local links and is configured to communicate with at least one of the functional dies through the at least one of the local links.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845